 


114 HR 1727 IH: Medicare Safe Needle Disposal Coverage Act of 2015
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1727 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Whitfield (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to provide for coverage, as supplies associated with the injection of insulin, of containment, removal, decontamination and disposal of home-generated needles, syringes, and other sharps through a sharps container, decontamination/destruction device, or sharps-by-mail program or similar program under part D of the Medicare program. 
 
 
1.Short titleThis Act may be cited as the Medicare Safe Needle Disposal Coverage Act of 2015. 2.Coverage of containment, removal, decontamination and disposal of home-generated needles, syringes, and other sharps through a sharps container, decontamination/destruction device, or sharps-by-mail program or similar program under Medicare part D (a)In generalSection 1860D–2(e)(1)(B) of the Social Security Act (42 U.S.C. 1395w–102(e)(1)(B)) is amended by inserting after regulations of the Secretary the following: and including devices approved for home use by the Food and Drug Administration for the safe and effective containment, removal, decontamination and disposal of home-generated needles, syringes, and other sharps through a sharps container, decontamination/destruction device, or sharps-by-mail program or similar program.
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act.  